Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of each of the prior-filed Application Nos. 15/676,725, 15/344,915, 10/965,542, 10/146,273 and 60/292,168, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claim 1 (from which claims 2-11 depends) includes “wherein a distal end of the loop comprises a collapse-resistant structure” which is not supported in any of the parent applications listed above. Independent claim 12 includes that “said loop is polygon shaped in said expanded position and comprises a torsion spring tip at a distal end thereof” which is not supported in any of the parent applications listed above. The additional claimed features of claims 2-11 are not supported in any of the parent applications listed above.  
Accordingly, claims 1-12 are not entitled to the benefit of the prior art applications listed above. The effective filing date of claims 1-12 of the instant application is 10/7/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Polygon-shaped loop (claims 5, 12)
Collapse resistant structure (claim 1; collapse-resistant bend per claim 4)
Torsion spring tip at distal end of loop (claim 12)
Loop constructed of flat wire (claims 2, 4)
Full looped portion at distal end of loop (claims 6-7)
Protruding spring tip (claim 8)
Net’s plastic tip having aperture (claim 9)
Loop tip member having aperture (claim 10)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the language found in part (f) of claim 1, part (d) of claim 12, as well as the limitations of claims 2-11 are not discussed or identified in the specification and therefore have no antecedent basis. (Because the claims were filed on the filing date of the application, they are not considered new matter. However, the effective filing date of the claims is considered 10/7/2019 as discussed above in the “priority” section of this office action).

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  “a aperture” should read “an aperture” in both claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11
Claim 1 includes that the distal end of the loop comprises “collapse-resistant structure” (appearing in original claim 1 of the instant application as filed on 10/7/2019). However, this language does not appear anywhere in the specification of the instant applications (or anywhere, their claims included, in the parent applications listed above) and therefore it is unclear what the scope of “collapse-resistant structure” (i.e., what constitutes a collapse-resistant structure? A particular material? A particular rigidity? A particular shape?). For the purposes of claim interpretation, “collapse-resistant structure” is considered to cover a structure that is polygon-shaped such that the distal end of the loop has a collapse-resistant bend (as best understood in view of claim 4).  Claims 2-11 are indefinite by virtue of their dependence from claim 1.
Claim 7 includes “said curved portion” which lacks antecedent basis. For the purposes of claim interpretation, “said curved portion” is being treated as though it reads “said looped portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-12b as being anticipated by Secrest et al. (US 2005/0267489) (noting that the effective filing date of the claims is 10/7/2019; see priority section above). Claims 1-11 of the instant application are identical to claims 1-11, respectively, of Secrest ‘489 and are therefore Secrest ‘489 clearly anticipates claims 1-11.
Regarding claim 12, Secrest discloses an endoscopic device for retrieving objects from within a human body, the device comprising a support assembly comprising a base (14) and an elongated hollow tube (24), a transmitting assembly comprising a handle (20) movable relative to the base and a link (34) having a first end fixed to the handle (fig. 1) and a second end remote from the base, the link extending substantially through a length of the tube (see fig. 1), and a net (50) comprising a loop (52) and a net element (54) secured to the loop, the loop being movable between an expanded position and a collapsed position by action of the handle relative to the base (figs. 1, 2). The loop is polygon shaped in the expanded position (fig. 3; [0028]) and comprises a torsion spring tip (64; fig. 4) at a distal end (53; figs. 1, 3, 4) thereof. Note also that claim 26 of Secrest ‘489 is identical to claim 12 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Secrest (US 5,906,621) in view of Bates et al. (US 6,527,781). Secrest ‘621 discloses a device for use with an instrument channel of an endoscope for retrieving objects from within a human body, the device comprising a body (40/100; figs. 1-3), a handle (102) mounted to (via link 116) and movable relative to the body, a tubular member (44) having a first end fixed to the body (see fig. 3) and a second end, the tubular member defining a passage and opening at the second end, a link (16) having a first end fixed to the handle and a second end remote from the body, the link extending substantially through the tubular member passage, and . 
Bates discloses another device for retrieving objects from within a human body, the device including an expandable loop (figs. 1e, 1f). Bates discloses that the loop may polygon shaped in the expanded position (see at least figs. 11c,11d, 12a, 12c), the loop having a distal end that includes bends (17a, 17a’), and further discloses such an arrangement as a known alternative to an elliptical loop (see fig. 12b), similar to that of Secrest (see col. 9, ll. 19-col. 10, ll. 17). Bates further teaches that the loop may be constructed from a flat wire (note: Bates discloses that the cross-section of the wire may be rectangular, or “ribbon-like” which are both considered to be flat; col. 10, ll. 17-25).  It would have been obvious to one of ordinary skill in the art to have modified the loop of Secrest ‘621 to have a polygon shape and to be constructed from a flat wire as taught by Bates since such a modification can be considered a simple substitution of one known shape for a retrieval loop (generally oval formed from round wire) for another (polygon formed from flat wire) wherein the results are predictable and there is a reasonable expectation of success. Since the angles of the polygon shaped loop of Secrest ‘621 in view of Bates are obtuse, the distal end of the loop (which includes some of the bends: e.g., bend 17a, 17a’ of fig. 11C or 12A of Bates) is considered collapse resistant.
Regarding claim 4, the bends formed of the flat wire as taught by Bates are considered collapse-resistant since they form obtuse angles. 
Regarding claim 3, Secrest ‘621 in view of Bates do not expressly disclose that the material has a tensile strength of at least 300,000 psi. However, Bates teaches the use of stainless steel for the expandable loop (col. 7, ll. 20-25), and it would have been considered obvious to choose a steel with a tensile strength greater than 300,000 psi since it has been held 
Regarding claim 5, the loop forms a polygon shape when deployed as taught by Bates.
Regarding claim 11, the loop is configured to retain an expanded configuration with an object retained within the pouch section due to its polygon shape, which is biased in the expanded configuration.
Claims 6-8 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Secrest ‘621 in view of Bates in further view of Spaeth et al. (US 5,354,303). Regarding claims 6-8 and 12, Secrest ‘621 in view of Bates discloses the invention substantially as stated above including that the loop is polygon shaped in the expanded configuration as taught by Bates. Element (40) of Secrest ‘621 is considered the claimed “base” of claim 12. Secrest ‘621 in view of Bates fails to disclose that the loop comprises a full looped portion at the distal end of the loop in the form of a torsion spring.
Spaeth discloses another retrieval device comprising a loop (16a; fig. 6, 6a-6c), the loop comprising a full looped portion at the distal end of the loop in the form of a torsion spring (30). The spring biases the loop and net element to an open configuration in order to facilitate retrieval of an object (col. 6, ll. 54-65). It would have been obvious to one of ordinary skill in the art to have modified Secrest ‘621 to include such a torsion spring at the distal end of the loop as taught by Spaeth in order to provide a preferred spring biasing of the loop into the open configuration. Regarding claim 7, because the net is anchored to the loop as disclosed by Secrest ‘621, it is considered anchored to all parts of the net including the full looped portion of Secrest ‘621 as modified by Bates and Spaeth.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1,5), 2, 4, (6,7), 9, 10, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, (4), 5, 10, 6, and 7, respectively, of U.S. Patent No. 8,057,484. Although the claims at issue are not identical, they are not claims (1,5), 2, 4, (6,7), 9, 10, 11, and 12 of the instant invention are merely broader than 1, 2, 3, (4), 5, 10, 6, and 7, respectively, of ‘484 and are therefore “anticipated” by claims 1, 2, 3, 5, (4), 10, 6, and 7, respectively, of ‘484. Regarding additional limitations present in claims 1-7 and 10 of ‘484 that are not present in claims 1-2, 4-7 and 9-12 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)). With respect to instant claims 6 and 7, note that a single spiral wire structure located at the distal end of the loop (see claim 4 of ‘484) forms a full looped portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




KSH 11/15/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771